Filed Pursuant to Rule 424b(4) Registration No. 333-159618 PHARMACYCLICS, INC. Up to 18,750,000 Shares of Common Stock Pharmacyclics, Inc., orPharmacyclics, is distributing at no charge to the holders of our common stock, par value $0.0001 per share, non-transferable subscription rights to purchase up to an aggregate of 18,750,000 shares of our common stock (subject to increase at the discretion of the Company by up to 3,750,000 additional shares (“Additional Shares”) to cover oversubscriptions) at a subscription price of $1.28 per share, for up to an aggregate purchase price of approximately $24 million in cash and/or securities, as provided herein.Each stockholder will receive one subscription right for each share of our common stock owned on July 15, 2009 and each subscription right will entitle its holder to purchase 0.6808 shares of our common stock at the subscription price.We will not issue fractional shares, but rather will round up or down the aggregate number of shares you are entitled to receive to the nearest whole number. The purpose of this rights offering is to raise equity capital in a cost-effective manner that gives all of our stockholders the opportunity to participate.The net proceeds will be used for general working capital purposes, including the repayment, to the extent then outstanding, of certain indebtedness of Pharmacyclics under an existing promissory note in favor of affiliates of Robert W. Duggan, our Chairman of the Board and Chief Executive Officer, and the beneficial owner of approximately 27% of Pharmacyclics’ outstanding common stock.Mr. Duggan has indicated to us that he intends to exercise all of his rights, for a total exercise of 5,106,000 shares equaling approximately $6.5 million, an amount sufficient to satisfy the indebtedness owed by Pharmacyclics to Mr. Duggan in its entirety.The reason Pharmacyclics decided to raise up to approximately $24 million in cash and/or securities, as provided herein, in this rights offering was to ensure that even if no other stockholders participated in the rights offering, Mr. Duggan would be able to participate up to his proportionate 27% interest and Pharmacyclics would receive at least the necessary amount to satisfy the Company’s indebtedness. The subscription rights will be distributed and exercisable beginning on July 15, 2009, the record date of this rights offering.The subscription rights will expire and will have no value if they are not exercised prior to 5:00 p.m., New York City time, on July 31, 2009, the expected expiration date of this rights offering.We, in our sole discretion, may extend the period for exercising the subscription rights.We will extend the duration of the rights offering as required by applicable law, and may choose to extend the rights offering if we decide that changes in the market price of our common stock warrant an extension or if we decide that the degree of participation in this rights offering by holders of our common stock is less than the level we desire.You should carefully consider whether or not to exercise your subscription rights before the expiration date.We reserve the right to cancel the rights offering at any time before the expiration of the rights offering, for any reason. There is no minimum number of shares that we must sell in order to complete the rights offering.If you exercise your rights in full, you may also exercise an oversubscription right to purchase additional shares of common stock that remain unsubscribed at the expiration of the rights offering, subject to the availability and allocation of shares among persons exercising this oversubscription right and certain other limitations as further described elsewhere in this prospectus.If an insufficient number of shares of Common Stock are available to fully satisfy all properly exercised oversubscription rights requests, the Company shall have the right, at its discretion, to increase the number of shares available for issuance in the rights offering by up to an amount equal to 3,750,000 Additional Shares in order to satisfy additional properly exercised oversubscription rights requests.If Pharmacyclics does not elect to issue Additional Shares, or if the Additional Shares are not sufficient to satisfy all of the properly exercised oversubscription rights requests, then the available shares will be prorated among those who properly exercised oversubscription rights based on the number of shares each rights holder subscribed for under the basic subscription right. Table of Contents Stockholders who do not participate in the rights offering will continue to own the same number of shares, but will own a smaller percentage of the total shares outstanding to the extent that other stockholders participate in the rights offering.Rights that are not exercised by the expiration date will expire and have no value. We are distributing the rights and offering the underlying shares of common stock directly to you. We have not employed any brokers, dealers or underwriters in connection with the solicitation or exercise of rights in the rights offering and no commissions, fees or discounts will be paid in connection with the rights offering. Computershare Inc. is acting as the subscription agent and Georgeson Inc. is acting as the information agent for the rights offering.While certain of our directors, officers and other employees may solicit responses from you, those directors, officers and other employees will not receive any commissions or compensation for their services other than their normal compensation. The subscription rights may not be sold or transferred except to affiliates of the recipient and by operation of law. Shares of Pharmacyclics are traded on the NASDAQ Global Market under the trading symbol “PCYC.” Per Share Aggregate Subscription Price $ 1.28 $ 24,000,000 Estimated Expenses $ 0.02 $ 448,339 Net Proceeds to Pharmacyclics $ 1.26 $ 23,551,660 INVESTING
